Dear Mr. Meades:
You advise this office that you currently hold full-time employment with the Louisiana Health Care Authority, which constitutes full-time state employment. You also state that you hope to accept an appointment by the Governor to the Prison Enterprises Board, a state appointive office. You further inquire as to whether the law permits you to hold both positions simultaneously.
LSA-R.S. 42:63(E) provides:
        E. No person holding a full-time appointive office or full-time employment in the government of this state or of a political subdivision thereof shall at the same time hold another full-time appointive office or full-time employment in the government of the state of Louisiana, in the government of a political subdivision thereof, or in a combination of these.
The law prohibits the holding of a full-time appointive office consecutively with full-time state employment. However, the law permits one to hold full-time state employment and part-time appointive office, as in the current scenario. Note that LSA-R.S. 42:62(4) and (5) provide the following definitions:
        (4) "Full time" means the period of time which a person normally works or is expected to work in an appointive office or employment and which is at lease seven hours per day of work and at least thirty-five hours per week of work.
        (5) "Part time" means the period of time which a person normally works or is expected to work in an appointive office or employment which is less than the number of hours of work defined in this Section as full time.
Assuming that your position with the Prison Enterprises Board is part-time, we then conclude that it is permissible for you to hold both positions simultaneously.
Very truly yours,
                               RICHARD P. IEYOUB ATTORNEY GENERAL
                               BY: KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams